Name: 99/634/EC: Commission Decision of 9 September 1999 amending Decision 94/652/EC establishing the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food (notified under document number C(1999) 2705)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  cooperation policy;  health
 Date Published: 1999-09-22

 Avis juridique important|31999D063499/634/EC: Commission Decision of 9 September 1999 amending Decision 94/652/EC establishing the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food (notified under document number C(1999) 2705)(Text with EEA relevance) Official Journal L 249 , 22/09/1999 P. 0032 - 0034COMMISSION DECISIONof 9 September 1999amending Decision 94/652/EC establishing the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food(notified under document number C(1999) 2705)(Text with EEA relevance)(1999/634/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food(1), and in particular Article 3 thereof,(1) Whereas Commission Decision 94/458/EC(2) has laid down rules on the administrative management of cooperation in the scientific examination of questions relating to food;(2) Whereas Commission Decision 94/652/EC(3) has established the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food; whereas Article 3 of Directive 93/5/EEC provides for the updating at least every six months of the inventory and distribution of tasks;(3) Whereas the inventory of tasks should be established and updated having regard to the need for the protection of public health within the Community and the requirements of Community legislation in the foodstuffs sector;(4) Whereas the tasks should be distributed having regard to the scientific expertise and resources available within the Member States and in particular, within the institutes which will be participating in the scientific cooperation;(5) Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Committee for Food,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 94/652/EC establishing the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food is hereby replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 9 September 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 52, 4.3.1993, p. 18.(2) OJ L 189, 23.7.1994, p. 84.(3) OJ L 253, 29.9.1994, p. 29.ANNEXInventory of tasks to be undertaken by Member States within the framework of cooperation by the Member States in the scientific examination of questions relating to food>TABLE>